54 F.3d 772NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Brad CARTER, Plaintiff-Appellant,v.NATIONAL SECURITY AGENCY, Defendant-Appellee.
No. 95-1269
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 22, 1995.

Brad Carter, appellant pro se.  Charles Joseph Peters, Sr., Office of the United States Attorney, Baltimore, MD, for appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order awarding summary judgment to the United States in his action filed under the Freedom of Information Act ("FOIA"), 5 U.S.C. Sec. 552 (1988) and the Privacy Act of 1974, 5 U.S.C. Sec. 552a (1988).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Carter v. National Security Agency, No. CA-93-3847-MJG (D. Md. Jan. 18, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED